                             Case 8:19-cv-01358 Document 1 Filed 07/11/19 Page 1 of 8 Page ID #:1




                       1   AMARO | BALDWIN LLP
                           Michael L. Amaro, Esq. (Bar No. 109514)
                       2   Rudie D. Baldwin, Esq. (Bar No. 245218)
                           180 E. Ocean Blvd., Suite 850
                       3   Long Beach, California 90802
                           Telephone: (562) 912-4157
                       4   mamaro@amarolawyers.com
                           rbaldwin@amarolawyers.com
                       5   SPRO0003

                       6   Attorneys for Defendant,
                           SF MARKETS, LLC
                       7

                       8                          UNITED STATES DISTRICT COURT
                       9          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                      10   GWYNITH PERKINS, an individual;             CASE NO. 8:19-cv-01358
                                   Plaintiff,
                      11                                               NOTICE OF REMOVAL OF ACTION
AMARO | BALDWIN LLP




                           v.                                          TO UNITED STATES DISTRICT
                      12                                               COURT UNDER 28 U.S. CODE §§ 1441
                           SF MARKETS, LLC dba SPROUTS                 and 1446 (DIVERSITY); DEMAND FOR
                      13   FARMERS MARKET HOLDINGS,                    JURY TRIAL; DECLARATION OF
                           LLC; AND DOES 1-50, INCLUSIVE,              RUDIE D. BALDWIN
                      14
                                        Defendants.                    Complaint Filed: April 28, 2019
                      15                                               Trial Date: None
                      16

                      17          TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
                      18   THE CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION:
                      19          PLEASE TAKE NOTICE that Defendant, SF MARKETS, LLC dba SPROUTS
                      20   FARMERS MARKET (erroneously sued herein as "SF MARKETS, LLC dba
                      21   SPROUTS FARMERS MARKET HOLDINGS, LLC") (“Defendant”) hereby
                      22   removes the above entitled action to the United States District Court for the Central
                      23   District of California, Southern Division, pursuant to 28 U.S. Code §§ 1441 and 1446.
                      24   As grounds for removal, Defendant respectfully states:
                      25   ///
                      26   ///
                      27   ///
                      28
                                                                       1
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                            Case 8:19-cv-01358 Document 1 Filed 07/11/19 Page 2 of 8 Page ID #:2




                       1                                          BACKGROUND
                       2         1.     On or about April 18, 2019, Plaintiff, GWYNITH PERKINS (“Plaintiff”)
                       3   commenced a civil action in the Superior Court of the State of California for the
                       4   County of Orange, captioned Gwynith Perkins v. SF Markets, LLC, et al. Case No. 30-
                       5   2019-01064473-CU-PO-CJC (the “State Court Action”). A true and accurate copy of
                       6   Plaintiff’s Complaint in the State Court Action is attached hereto as Exhibit “A”.
                       7         2.     The Complaint was served on Defendant's Agent for Service of Process
                       8   on June 11, 2019. A copy of the Service of Process Transmittal, from Corporation
                       9   Service Company (agent for service of process), setting forth the service date, is
                      10   attached hereto as Exhibit "B".
                      11         3.     Defendant files this Notice of Removal of a Civil Action within the time
AMARO | BALDWIN LLP




                      12   period it could file an Answer as a matter of right, and as a result, the removal
                      13   proceedings are timely. Hansford v. Stone-Ordean-Wells Co. (D.C. Mont. 1912) 201
                      14   Fed. 185. Accordingly, this Notice is timely filed in compliance with the requirements
                      15   of 28 U.S.C. Sections 1441 (b), 1446 (b).
                      16          4.    Defendant has not pled, answered, or otherwise appeared in the State
                      17   Court Action.
                      18                                           JURISDICTION
                      19         5.     This matter is removed to the United States District Court for the Central
                      20   District of California, Southern Division, on the grounds that there is complete
                      21   diversity of citizenship between Plaintiff on the one hand, and Defendant on the other
                      22   hand, and the amount in controversy exceeds $75,000. The facts supporting
                      23   jurisdiction are as follows:
                      24                              DIVERSITY OF CITIZENSHIP
                      25         6.     Defendant is informed and believes that Plaintiff is an individual,
                      26   residing in the State of California.
                      27   ///
                      28
                                                                       2
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                            Case 8:19-cv-01358 Document 1 Filed 07/11/19 Page 3 of 8 Page ID #:3




                       1          7.    The Complaint erroneously named "SF MARKETS, LLC dba SPROUTS
                       2   FARMERS MARKET HOLDINGS, LLC" as a defendant. The correct legal entity of
                       3   the only proper entity is SF MARKETS, LLC dba SPROUTS FARMERS MARKET
                       4          8.    Defendant, SF MARKETS, LLC (erroneously sued as "SF MARKETS,
                       5   LLC dba SPROUTS FARMERS MARKET HOLDINGS, LLC") was, and currently
                       6   is, incorporated in the State of Delaware (see Declaration of Rudie D. Baldwin, and
                       7   Exhibit “D”, California Secretary of State, Business Entity Detail, which shows that
                       8   Defendant, SF MARKETS, LLC is incorporated in the State of Delaware).
                       9   Defendant, SF MARKETS, LLC’s principal place of business is in Phoenix, Arizona.
                      10   The Corporate Office of Defendant is located at 5455 E. High St, Ste 111, Phoenix,
                      11   Arizona, 85054.
AMARO | BALDWIN LLP




                      12          9.    Accordingly, Defendant is not a citizen of the State of California, where
                      13   the action was brought, and the citizenship of all defendants is diverse from that of
                      14   Plaintiff.
                      15          10.   The underlying state court action is a civil action which arises from a
                      16   personal injury damage claim, wherein Plaintiff claims that she fell at the Sprouts
                      17   Farmers Market, in Laguna Niguel, (County of Orange), California, on May 10, 2017,
                      18   (see Exhibit “A”, Complaint, Paragraph L-1, Page 4).
                      19          11.   Plaintiff, GWYNITH PERKINS, claims that she suffered disabling and
                      20   permanent injuries, pain, and mental anguish. Plaintiff's counsel has represented that
                      21   the amount in controversy exceeds $75,000 in a Statement of Damages filed in the
                      22   State Court action. See Exhibit "C". As such, the amount in controversy exceeds the
                      23   sum of Seventy Five Thousand Dollars ($75,000).
                      24          12. No proceedings have taken place in the State Court to which Defendant had
                      25   notice.
                      26          13. Neither answers nor other responsive pleadings have been filed in the State
                      27   Court action.
                      28
                                                                       3
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                            Case 8:19-cv-01358 Document 1 Filed 07/11/19 Page 4 of 8 Page ID #:4




                       1         14.    The underlying State Court action is one in which this Court has original
                       2   jurisdiction under the provisions of 28 U.S. Code § 1332, and is one which may be
                       3   removed to this Court by Defendant, pursuant to the provisions of 28 U.S. Code §§
                       4   1441 and 1446, in that it is a civil action wherein the amount in controversy exceeds
                       5   the sum of Seventy Five Thousand Dollars ($75,000), exclusive of interest and costs,
                       6   and is between entities of different states.
                       7                                   AMOUNT IN CONTROVERSY
                       8         15.    Over $575,499.92 per a Statement of Damages filed in the State Court
                       9   action. See Exhibit "C".
                      10                                           NOTICE
                      11         16.    Pursuant to 28 U.S. Code § 1446 (d), proper notice will be given to
AMARO | BALDWIN LLP




                      12   Plaintiff herein, by and through counsel of record, and to the Clerk of the Superior
                      13   Court of Los Angeles, which will be filed in that Court. A true and correct copy of
                      14   such notice is attached as Exhibit “E”.
                      15                                  DEMAND FOR JURY TRIAL
                      16         17.    Pursuant to the Seventh Amendment to the United States Constitution
                      17   and Rule 38(b) of the Federal Rules of Civil Procedure, Defendant, SF MARKETS,
                      18   LLC hereby respectfully demands a trial by jury.
                      19
                           DATED: July 11, 2019                      AMARO | BALDWIN
                      20

                      21
                                                                     By:______________________
                                                                         RUDIE D. BALDWIN
                      22                                                 Attorneys for Defendant,
                                                                         SF MARKETS, LLC
                      23

                      24

                      25

                      26

                      27

                      28
                                                                          4
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                            Case 8:19-cv-01358 Document 1 Filed 07/11/19 Page 5 of 8 Page ID #:5




                       1                       DECLARATION OF RUDIE D. BALDWIN
                       2         I, RUDIE D. BALDWIN, declare:
                       3         I am an attorney, duly licensed to practice law in all the courts of the State of
                       4   California, and am a partner in the law firm of Amaro | Baldwin LLP, attorneys of
                       5   record for Defendant, SF MARKETS, LLC (“Defendant”). As such, I have personal
                       6   knowledge of the files and pleadings in this matter, as well as the facts stated below.
                       7   If called upon as a witness, I could and would competently testify as follows:
                       8                                         BACKGROUND
                       9         1.     On or about April 18, 2019, Plaintiff, GWYNITH PERKINS (“Plaintiff”)
                      10   commenced a civil action in the Superior Court of the State of California for the
                      11   County of Orange, captioned Gwynith Perkins v. SF Markets, LLC, et al. Case No. 30-
AMARO | BALDWIN LLP




                      12   2019-01064473-CU-PO-CJC (the “State Court Action”). A true and accurate copy of
                      13   Plaintiff’s Complaint in the State Court Action is attached hereto as Exhibit “A”.
                      14         2.     The Complaint was served on Defendant's Agent for Service of Process
                      15   on June 11, 2019. A true and accurate copy of the Service of Process Transmittal,
                      16   from Corporation Service Company (agent for service of process), setting forth the
                      17   service date, is attached hereto as Exhibit "B".
                      18         3.     Defendant files this Notice of Removal of a Civil Action within the time
                      19   period it could file an Answer as a matter of right, and as a result, the removal
                      20   proceedings are timely. Hansford v. Stone-Ordean-Wells Co. (D.C. Mont. 1912) 201
                      21   Fed. 185. Accordingly, this Notice is timely filed in compliance with the requirements
                      22   of 28 U.S.C. Sections 1441 (b), 1446 (b).
                      23          4.    Defendant has not pled, answered, or otherwise appeared in the State
                      24   Court Action.
                      25   ///
                      26   ///
                      27   ///
                      28
                                                                       5
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                            Case 8:19-cv-01358 Document 1 Filed 07/11/19 Page 6 of 8 Page ID #:6




                       1                                          JURISDICTION
                       2          5.    This matter is removed to the United States District Court for the Central
                       3   District of California, Southern Division, on the grounds that there is complete
                       4   diversity of citizenship between Plaintiff on the one hand, and Defendant on the other
                       5   hand, and the amount in controversy exceeds $75,000. The facts supporting
                       6   jurisdiction are as follows:
                       7                              DIVERSITY OF CITIZENSHIP
                       8          6.    Defendant is informed and believes that Plaintiff is an individual,
                       9   residing in the State of California.
                      10          7.    The Complaint erroneously named "SF MARKETS, LLC dba SPROUTS
                      11   FARMERS MARKET HOLDINGS, LLC" as a defendant. The correct legal entity of
AMARO | BALDWIN LLP




                      12   the only proper entity is SF MARKETS, LLC dba SPROUTS FARMERS MARKET
                      13          8.    Defendant, SF MARKETS, LLC (erroneously sued as "SF MARKETS,
                      14   LLC dba SPROUTS FARMERS MARKET HOLDINGS, LLC") was, and currently
                      15   is, incorporated in the State of Delaware. A true and accurate copy of a California
                      16   Secretary of State, Business Entity Detail, which shows that Defendant, SF
                      17   MARKETS, LLC is incorporated in the State of Delaware is attached hereto as
                      18   Exhibit “D”. Defendant, SF MARKETS, LLC’s principal place of business is in
                      19   Phoenix, Arizona. The Corporate Office of Defendant is located at 5455 E. High St,
                      20   Ste 111, Phoenix, Arizona, 85054.
                      21          9.    Accordingly, Defendant is not a citizen of the State of California, where
                      22   the action was brought, and the citizenship of all defendants is diverse from that of
                      23   Plaintiff.
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28
                                                                       6
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                            Case 8:19-cv-01358 Document 1 Filed 07/11/19 Page 7 of 8 Page ID #:7




                       1         10.    The underlying state court action is a civil action which arises from a
                       2   personal injury damage claim, wherein Plaintiff claims that she fell at the Sprouts
                       3   Farmers Market, in Laguna Niguel, (County of Orange), California, on May 10, 2017,
                       4   (see Exhibit “A”, Complaint, Paragraph L-1, Page 4).
                       5         11.    Plaintiff, GWYNITH PERKINS, claims that she suffered disabling and
                       6   permanent injuries, pain, and mental anguish. Plaintiff's counsel has represented that
                       7   the amount in controversy exceeds $75,000 in a Statement of Damages filed in the
                       8   State Court action. A true and accurate copy of Plaintiff’s Statement of Damages is
                       9   attached hereto as Exhibit "C". As such, the amount in controversy exceeds the sum
                      10   of Seventy Five Thousand Dollars ($75,000).
                      11         12. No proceedings have taken place in the State Court to which Defendant had
AMARO | BALDWIN LLP




                      12   notice.
                      13         13. Neither answers nor other responsive pleadings have been filed in the State
                      14   Court action.
                      15         14.    The underlying State Court action is one in which this Court has original
                      16   jurisdiction under the provisions of 28 U.S. Code § 1332, and is one which may be
                      17   removed to this Court by Defendant, pursuant to the provisions of 28 U.S. Code §§
                      18   1441 and 1446, in that it is a civil action wherein the amount in controversy exceeds
                      19   the sum of Seventy Five Thousand Dollars ($75,000), exclusive of interest and costs,
                      20   and is between entities of different states.
                      21                                   AMOUNT IN CONTROVERSY
                      22         15.    Over $575,499.92 per a Statement of Damages filed in the State Court
                      23   action. See Exhibit "C".
                      24   ///
                      25   ///
                      26   ///
                      27

                      28
                                                                          7
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                            Case 8:19-cv-01358 Document 1 Filed 07/11/19 Page 8 of 8 Page ID #:8




                       1                                          NOTICE
                       2         16.    Pursuant to 28 U.S. Code § 1446 (d), proper notice will be given to
                       3   Plaintiff herein, by and through counsel of record, and to the Clerk of the Superior
                       4   Court of Los Angeles, which will be filed in that Court. A true and correct copy of
                       5   such notice is attached as Exhibit “E”.
                       6                                  DEMAND FOR JURY TRIAL
                       7         17.    Pursuant to the Seventh Amendment to the United States Constitution
                       8   and Rule 38(b) of the Federal Rules of Civil Procedure, Defendant, SF MARKETS,
                       9   LLC hereby respectfully demands a trial by jury.
                      10         I declare under penalty of perjury under the laws of the State of California that
                      11   the foregoing is true and correct, and that this declaration is executed on July 11,
AMARO | BALDWIN LLP




                      12   2019, at Long Beach, California.
                      13
                                                                           _______________________________
                                                                           RUDIE D. BALDWIN, Declarant
                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                       8
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
